Citation Nr: 1402629	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the above claim.  The Veteran filed a notice of disagreement (NOD) with this determination in April 2008, and timely perfected his appeal in September 2009.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Newark, New Jersey.

In a December 2012 decision, the Board denied the Veteran's claim of service connection for a back disability.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued an August 2013 Order vacating the December 2012 Board decision, and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement service connection for a back disorder.

In an August 2007 report of accidental injury, the Veteran stated that he was involved in an in-service car accident.  He reported that the car flipped and he was ejected from the vehicle, and injured his back.    

According to the Veteran's service treatment records, he was involved in a motor vehicle accident in April 1969, where he separated his right shoulder.  There is no indication he injured his back at that time.  At the March 1970 separation examination, the spine was found to be normal.  

In a March 2008 private orthopedist record, the Veteran complained of low back pain and stiffness.  X-rays revealed spondylosis of the lumbosacral spine extending from T11 to S1.  The Veteran was diagnosed with posttraumatic thoracolumbar spondylosis from T11 to the sacrum with myoligamentous contractures.  The Veteran informed the physician that he was advised that at the time of his injury not only did he sustain a severe injury to his left index finger and right shoulder but injuries to the spine, which have gone on with time to slowly deteriorate as a result of the original rotations and flexion extension injuries produced during his vehicle roll over.  However, the physician did not have access to the Veteran's claims file when making a determination regarding the Veteran's back disability. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Veteran underwent a VA examination in June 2009.  He reported that he believed his back condition started after his motor vehicle accident during service.  He stated that the shoulder harness he was in aggravated his lower back and had been worsening over the years.  The VA examiner diagnosed the Veteran with lumbar degenerative disc disease.  Upon review of the evidence within the claims file, the Veteran's lay history, and physical examination, the VA examiner concluded that the Veteran's current lumbosacral spine condition was not a result of his motor vehicle accident from April 1969.  This was due to the fact that he saw no complaints of back pain in the Veteran's medical records.  Also, on the separation examination, there were no complaints of back pain.  His current diagnosis of lumbar degenerative disc disease was a long-term chronic condition which was due to daily wear and tear, not one time trauma.  

Although the requested etiological opinion was provided, the examiner based his opinion on the fact that no disability was noted at discharge, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms in-service or his continuity of symptomatology since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Additionally, the VA examiner failed to discuss the March 2008 private orthopedist records that note the Veteran's back condition to be posttraumatic.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA medical opinion is necessary to determine whether the Veteran's current back condition was incurred in, or is otherwise related to his time in service.  In the report, the VA physician must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's back disability claim.  In a December 2013 statement, the Veteran reported that he recently went to the Northern NJ Spinal Center for an evaluation of his back.  As these treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for a back condition, to include Northern NJ Spinal Center.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the AMC should obtain a VA medical opinion to determine whether the Veteran's current back disability is related to his service.  The VA clinician should thoroughly review the Veteran's claims file and a complete copy of this Remand.

The VA clinician should note the Veteran's current back disability(s).  The VA clinician should then render an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any current back disability had its onset in service or is related to any in-service disease, event, or injury, to include the April 1969 motor vehicle accident.

The VA clinician should consider the Veteran's service treatment records, VA treatment records, private treatment records, the March 2008 private orthopedist report, the June 2009 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of back symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3) Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


